Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s preliminary amendment filed on November 2, 2020 is acknowledged. Claims 3, 12, 15, 19-20, 25 and 29 have been amended. Claims 2, 4-7, 9-10, 17, 21-23, 27 and 33 have been canceled.  Those claims which have been canceled should not recite the claimed limitations. Simply updating the status identifier to “(Cancelled)” is sufficient. Claims 1, 3, 8, 11-16, 18-20, 24-26 and 28-32 are currently pending and under examination. 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on November 4, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. An initialed copy is attached hereto.
Specification
3.	The disclosure is objected to because of the following informalities: Applicant’s cross-reference their related application must be updated. The continuation 16/571,032 has issued as a patent thus the specification should reflect the patent number 10,794,911, which is associated with said continuation.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1, 3, 8, 11-15, 18-20, 24-25 and 28-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10-28 of U.S. Patent No. 10,794,911. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 1 is drawn to an assay kit comprising: a sample collecting tool for collecting a biological sample from a user; a container for receiving the sample collecting tool; a buffer for being held within the container and for extracting, from the sample on the sample collecting tool, a target material for each of two or more sexually transmitted infections, the target materials comprising biomarkers of the pathogens that cause the sexually transmitted infections; wherein the buffer comprises one or more of: phosphate buffered saline, Tris-buffered saline, 4-(2-hydroxyethyl)-1-piperazineethanesulfonic acid (HEPES) buffered saline, and an extraction substance comprising one or more of: 3-[(3-Cholamidopropyl) dimethylamminio]-1-propanesulfonate, a protein extraction reagent , octylthioglucoside, sodium hydroxide, Triton X-100, and octyl glucoside; and a signal output device, wherein the signal output device comprises at least one of each of the following: a loading zone at a proximal end of the signal output device, the loading zone insertable into the container such that the loading zone receives the target materials extracted in the buffer upon insertion of the loading zone into the container, a reaction zone fluidly connected to the loading zone such that the received target materials are able to pass from the loading zone to the reaction zone, the reaction zone comprising at least a first reaction substance conjugated to a first label, wherein the first reaction substance is capable of preferentially coupling to a target of one or both of the target materials for the sexually transmitted diseases, a testing zone fluidly connected to the reaction zone such that the first reaction substance and the first target are able to pass from the reaction zone to the testing zone, the testing zone comprising a first testing substance retained at a first region of the testing zone, wherein the first testing substance is capable of preferentially coupling to the target of one or both of the target materials such that the testing zone is able to visually display an indication of the detection of each the sexually transmitted infections when either or both of the sexually transmitted infections are present; and a control zone fluidly connected to the testing zone such that the first reaction substance and the first target are able to pass from the testing zone to the control zone, the control zone comprising a control substance is not capable of preferentially coupling to the target materials. 
Meanwhile, the patented claims are drawn to a system for detection of a sexually transmitted infection, the system comprising: a sampling kit comprising: a sample collecting tool for collecting a biological sample; a container for receiving the sample collecting tool; a buffer for being held within the container and for extracting, from the sample on the sample collecting tool, a target material associated with the sexually transmitted infection, the target material comprising a biomarker of a pathogen that causes the sexually transmitted infection, wherein the buffer comprises one or more of: phosphate buffered saline, Tris-buffered saline, 4-(2-hydroxyethyl)-1-piperazineethanesulfonic acid (HEPES) buffered saline, and an extraction substance comprising one or more of: 3-[(3-Cholamidopropyl) dimethylammonio]-1-propanesulfonate, a protein extraction reagent, octylthioglucoside, sodium hydroxide, Triton X-100, and octyl glucoside; a signal output device, wherein the signal output device comprises: a loading zone at a proximal end of the signal output device, the loading zone insertable into the container such that the loading zone receives the target material extracted in the buffer upon insertion of the loading zone into the container, a reaction zone in fluid communication with the loading zone such that the received target material is able to pass from the loading zone to the reaction zone, the reaction zone comprising a first reaction substance conjugated to a first label, wherein the first reaction substance is capable of preferentially coupling to a first target of the received target material, a testing zone in fluid communication with the reaction zone such that the first reaction substance and the first target material are able to pass from the reaction zone to the testing zone, the testing zone comprising a first testing substance retained at a first region of the testing zone, wherein the first testing substance is capable of preferentially coupling to the first target of the received target material such that the testing zone is able to visually display an indication of the detection of the sexually transmitted infection when the sexually transmitted infection is present; and a control zone in fluid communication with the reaction zone such that the first reaction substance and the first target are able to pass through the testing zone to the control zone, the control zone comprising a control substance retained at the control zone, wherein the control substance is not capable of preferentially coupling to the target material; wherein the sexual transmitted infection is an infection associated with at least one of: Chlamydia trachomatis, Neisseria gonorrhoeae, or Trichomonas vaginalis; and wherein the first reaction substance and the first testing substance each comprise at least one of the following aptamers: SEQ ID NO 9, SEQ ID NO 10, SEQ ID NO 11, SEQ ID NO 12, SEQ ID NO 13, SEQ ID NO 14, SEQ ID NO 15, or SEQ ID NO 16, or at least one of the following antibodies: M4020310, M2103128, M61872, M61871, M4020311, HM215, HM031, 9L102, B351M, CL13-256.2.1, CT 6703 SP-5, CT 6701 SP-5, CT 6709 SP-5, CL21-335.2.3, 027-10347, M2110186, M1709NG1, M1709NG2, 386/418, M86954, 20-NR08, 15B441, 17E95, M1011403, A19G, Q65G, BDI675, B985M, B986M, 15B485, 12K238, M1011401, M1011404, or 15B483.
The pending claims are anticipated and/or obvious over the patented claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1, 8, 11-16, 18-19, 24-26, 28-29 and 31-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Independent claim 1 is drawn to an assay kit comprising: a sample collecting tool for collecting a biological sample from a user; a container for receiving the sample collecting tool; a buffer for being held within the container and for extracting, from the sample on the sample collecting tool, a target material for each of two or more sexually transmitted infections, the target materials comprising biomarkers of the pathogens that cause the sexually transmitted infections; wherein the buffer comprises one or more of: phosphate buffered saline, Tris-buffered saline, 4-(2-hydroxyethyl)-1-piperazineethanesulfonic acid (HEPES) buffered saline, and an extraction substance comprising one or more of: 3-[(3-Cholamidopropyl) dimethylamminio]-1-propanesulfonate, a protein extraction reagent, octylthioglucoside, sodium hydroxide, Triton X-100, and octyl glucoside; and a signal output device, wherein the signal output device comprises at least one of each of the following: a loading zone at a proximal end of the signal output device, the loading zone insertable into the container such that the loading zone receives the target materials extracted in the buffer upon insertion of the loading zone into the container, a reaction zone fluidly connected to the loading zone such that the received target materials are able to pass from the loading zone to the reaction zone, the reaction zone comprising at least a first reaction substance conjugated to a first label, wherein the first reaction substance is capable of preferentially coupling to a target of one or both of the target materials for the sexually transmitted diseases, a testing zone fluidly connected to the reaction zone such that the first reaction substance and the first target are able to pass from the reaction zone to the testing zone, the testing zone comprising a first testing substance retained at a first region of the testing zone, wherein the first testing substance is capable of preferentially coupling to the target of one or both of the target materials such that the testing zone is able to visually display an indication of the detection of each the sexually transmitted infections when either or both of the sexually transmitted infections are present; and a control zone fluidly connected to the testing zone such that the first reaction substance and the first target are able to pass from the testing zone to the control zone, the control zone comprising a control substance is not capable of preferentially coupling to the target materials. 
To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe the invention which has been claimed to reasonably convey to the skilled artisan that Applicant has possession of the claimed invention.   The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
The claims are broadly drafted and encompass a system having the ability to detect any condition, infection, STI, pregnancy and fertility status.  The claims do not specifically recite the target material that is to be associated with the infection(s) or condition(s) (claim 18), sexually transmitted infections, pregnancy or fertility (recited in claims 1 and 28) as required.  The claims are not limited to the specific target materials, substances or biomarkers having a determinant site or specific antibodies and aptamers necessary to effectively detect all STIs, any infection and condition as well as pregnancy and fertility status.  Will any reaction substance and targeting material work for all infections, conditions, STIs, fertility and pregnancy? What materials are necessary for the kit to function as claimed? 
The specification describes examples of multiplexed configurations with specific health conditions.  The specification really only directly describe instances of sexual health conditions and only specifically show that a signal output device can indicate the presence of bacteria selected from Chlamydia trachomatis, Neisseria gonorrhoeae and Trichomonas vaginalis. See for instance paragraph 0035-36 for Chlamydia trachomatis. The disclosure states that there are kits having the ability to detect those bacteria in conjunction with the presence of pregnancy and correlates the detection to Table 1 for Chlamydia trachomatis, Table 2 for Neisseria gonorrhoeae and Table 3 for Trichomonas vaginalis; however, it is unclear what combination of aptamers and antibodies are necessary to indicate the presence of those conditions or infections as claimed in addition to notifying a practitioner of a fertility status and/or a pregnancy status.  The antibody clones: M4020310, M2103128, M61872, M61871, M4020311, HM215, HM031, 9L102, B351M, CL13-256.2.1, CT P-6703 SP-5, CT 6701 SP-5, CT 6709 SP-5, CL21-335.2.3, 027-10347, M2110186, M1709NG1, M1709NG2, 386/418, M86954, 20-NR08, 15B441, 17E95, M1011403, A19G, Q65G, BDI675, B985M, B986M, 15B485, 12K238, M1011401, M1011404, 15B48, as discussed in the specification and claimed on claims 3, 20 and 30 are only as it pertains to Chlamydia trachomatis, Neisseria gonorrhoeae and does not correlate to an assay having the ability to indicate the presence of any conditions/infections/fertility status and/or a pregnancy status.
Huss, Chapter 19 - Biomarkers, Translational Regenerative Medicine, Academic Press, 2015, Pages 235-241, ISBN 9780124103962 (abstract attached; full article forthcoming), teaches that potential clinical indications as well as the market size are huge for biomarkers. Thus any application regarding them still needs to prove that its clinical efficacy and its deployment are sustainable. Biomarkers not only characterize the function, quality, and safety/toxicity of a product (potency) but also help identify those patients or cohorts who would most likely benefit from such an innovative treatment modality (prediction or stratification) and allow efficacy in those patients who have been identified as responders to be monitored. This is of pivotal importance for the development of drugs or drug candidates that have not yet been approved to foster the early decision on how to go forward and where to stop the development of less promising compounds or technologies. Diverse and numerous technologies to identify and measure biomarkers are currently available. 
Wahid et al., Clin Exp Reprod Med., 2017; 44(4): 159-170 teaches that it is necessary to develop clinically useful biomarkers to inform therapeutic and regulatory decision-making bodies about candidate drugs and their effects in an attempt to resolve reproductive impairments through the development of new diagnostic methods and medicines based on biomarkers. The number of candidate markers in reproductive medicine is increasing, and it is urgently necessary to comprehend the development pathway from discovery to clinical utility. Extensive testing and modification, along with validation, must be performed before a biomarker is demonstrated to have clinical utility (see page 165; conclusion).
The Office takes the position that Applicant should consider amending the claims in a way that supports and identifies all the necessary components needed to function as the assay kit they desire and are in possession of.
Adequate written description requires more than a mere statement that it is part of the invention.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
Written description requirement must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the "written description" inquiry, whatever is now claimed.  The Guidelines further state, "[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus" (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  
The University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:  ...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.
Further, Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116).  
Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1, 3, 8, 11-16, 18-20, 24-26, and 28-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1 and 12-13, at the beginning of claim 1 it is recited ‘sexually transmitted diseases’ and towards the bottom of said claim it recites ‘sexually transmitted infections’; claim 12, which depends from claim 1 recites ‘conditions’; and claim 13 also depending from claim 1, reciting ‘sexually transmitted diseases’.  This is problematic because infections and diseases are not necessarily the same and thus as written, it is impossible to determine the metes and bounds of the claimed invention.
Further, claim 12 recites ‘conditions associated with’ different infections making it unclear exactly what the assay kit is testing for. Is the assay testing for the infection only or is the assay kit testing for something else that comes along with having the infection? As written, it is impossible to determine the metes and bounds of the claimed invention.
Claims 1, 11, 18, and 28 are rejected for containing the trademark/trade name Triton X-100.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe botulinum toxin and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claim(s) 1, 8, 11-16, 18-19, 24-26, 28-29 and 31-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Egan et al., US 2010/0304359 A1; Published: 12/2/10.
Independent claim 1 is drawn to an assay kit comprising: a sample collecting tool for collecting a biological sample from a user; a container for receiving the sample collecting tool; a buffer for being held within the container and for extracting, from the sample on the sample collecting tool, a target material for each of two or more sexually transmitted infections, the target materials comprising biomarkers of the pathogens that cause the sexually transmitted infections; wherein the buffer comprises one or more of: phosphate buffered saline, Tris-buffered saline, 4-(2-hydroxyethyl)-1-piperazineethanesulfonic acid (HEPES) buffered saline, and an extraction substance comprising one or more of: 3-[(3-Cholamidopropyl) dimethylamminio]-1-propanesulfonate, a protein extraction reagent , octylthioglucoside, sodium hydroxide, Triton X-100, and octyl glucoside; and a signal output device, wherein the signal output device comprises at least one of each of the following: a loading zone at a proximal end of the signal output device, the loading zone insertable into the container such that the loading zone receives the target materials extracted in the buffer upon insertion of the loading zone into the container, a reaction zone fluidly connected to the loading zone such that the received target materials are able to pass from the loading zone to the reaction zone, the reaction zone comprising at least a first reaction substance conjugated to a first label, wherein the first reaction substance is capable of preferentially coupling to a target of one or both of the target materials for the sexually transmitted diseases, a testing zone fluidly connected to the reaction zone such that the first reaction substance and the first target are able to pass from the reaction zone to the testing zone, the testing zone comprising a first testing substance retained at a first region of the testing zone, wherein the first testing substance is capable of preferentially coupling to the target of one or both of the target materials such that the testing zone is able to visually display an indication of the detection of each the sexually transmitted infections when either or both of the sexually transmitted infections are present; and a control zone fluidly connected to the testing zone such that the first reaction substance and the first target are able to pass from the testing zone to the control zone, the control zone comprising a control substance is not capable of preferentially coupling to the target materials. 
Egan et al. disclose assay kits provided for the detection of one or more analytes (the compound or composition to be detected or measured and which has at least one epitope or binding site). Turning to Figure 1, said kit comprises: a sample collection device comprising; a sample tube (container for receiving) 10; a sample collection implement (i.e. swab (collecting tube))13; a dropper cap 14; a compartment comprising an extraction buffer (e.g. zwitterion agents such as HEPES and CHAPSO, which is a close derivative of 3-[(3-Cholamidopropyl) dimethylammonio]-1-propanesulfonate (see paragraph 0030; claim 11)) FIG. 7(A); and a test device 19, FIG. 7B comprising one or more addressable regions configured for detection of one or more different analytes (paragraph 0029) (one or more analyte detected can be an antibody (or aptamer) (e.g., IgG, IgM) in a sample where the antibody is specific for a virus or virus component, bacteria or bacteria component. For example, by detecting one or more antibody, the assay indicates that the patient has been previously infected by an infectious agent or suffers an underlying condition with which the antibody is associated (see paragraph 0023 and 0068)). The kit can be devised for the diagnosis of sexually transmitted diseases including, for example, Chlamydia, Trichomonas and/or Gonorrhea (see paragraph 0118; meeting limitations of claims 12, 19, 29). Egan et al. disclose that a sample can be derived from any source, such as a physiological fluid, including blood, semen, cervical mucus, vaginal or urethral secretions, amniotic fluid, and the like. Herein, fluid homogenates of cellular tissues such as, for example, hair, skin and nail scrapings are also considered biological fluids (see paragraph 0027; meets claim 8).
Moreover, in each case, a particular panel is devised to provide signals on the Test Device for a particular series of analytes is readily obtained by incorporating a different set of detection and capture probes in the SCD. Therefore, a particular SCD will provide all the reagents necessary to detect a particular panel of analytes which are detected when using a Test Device employing test strips that have detection reagents that are not specific for the analytes of interest. In other embodiments, a broad scope Test Device can comprise non-specific capture moieties for several series of analytes from related or distinct pathogens, e.g., detection of HIV and HCV antigens; HIV and tuberculosis, bacterial and viral infections. Thus a single Test Device can be used with SCDs comprising immunoreagents for a different panel of analytes, providing enhanced efficiency and cost effectiveness. Other panels include a variety of other to include hepatitis B and herpes panels (see paragraph 0119); trichomonas and gonorrhea (paragraph 0118; partially meets limitation of claim 19) and papillomavirus (see paragraph 0191) (meeting limitations of claim 12, 19 and 29).  
In various embodiments, a SCD (e.g., FIG. 1, 10) comprises a sampling implement that provides a means to collect a sample 21 from a subject, wherein the sampling implement is in fluid communication to the upper chamber via a sampling implement holder. The sampling implement is disposed at the distal end of a shaft, which shaft can be solid, hollow or semi-permeable. In some embodiments, the sampling implement is a swab, a comb, a brush, a spatula, a rod, a foam, a flocculated substrate or a spun substrate (see paragraph 0052; meets limitations of claims 12, 19, 29, 31). 
In one embodiment, the SCD reagent solution or solid substrate comprises a plurality of different detection probes, each detection probe capable of binding to a different target and each detection probe being labeled with or enabling the formation of a detection signal so that the presence of each target is indicated by the formation of a signal at the test zone for that target (i.e., in the Test Device); wherein the target for at least two of the capture moieties is an infectious agent or a disease causing micro-organism or a marker (associated with Human papilloma virus (HPV) proteins, Hepatitis B, and HIV proteins (see paragraph 0207)) indicating the existence of a disease, disorder, or condition of the host from which the sample solution was derived, and wherein at least two of the capture moieties are capable of binding to different components or markers of the same infectious agent or disease causing microorganism, or to different markers for the same disease, disorder, or condition not caused by an infectious agent or disease causing microorganism, as targets for those capture moieties. Furthermore, the SCD will also comprise a plurality of different capture probes, each of which is paired up with a detection probe, where the pairing is defined by the capability to bind a particular target analyte (see paragraph 0132; meeting limitation of claim 13).  
In another embodiment, a method is provided for detection of at least two or more virus in a sample comprising, administering a sample to a system comprising a SCD and TD, wherein said system is configured to detect each of said two or more virus at a sensitivity of about and specificity of at least about 97% (see paragraph 50). Another aspect of the invention is directed to a TD (FIG. 2) comprising a plastic housing with a port to which the SCD is easily affixed, a window for the reader to scan the rest result, and a button that the operator depresses after removing the SCD. In one embodiment a TD comprises: (I) A lateral flow test strip with a wicking membrane to adsorb the extracted specimen/reagent mixture; (2) A nitrocellulose strip with multiple lines. Each test line on the nitrocellulose test strip is striped with a unique pRNA (e.g., FIG. 5A: 56, 57, 58, 59), which captures its homologous binding pair with the specific capture agent (e.g., antibody) 60 attached; (3) An adsorbent pad 50 provides support the flow of fluid across the membrane; alternatively, the Test Device FIG. 2 comprises a (4) A buffer packet that is ruptured upon depressing the button allowing wash buffer to follow the specimen across the nitrocellulose pad aiding in the reduction of background and stopping the assay (see paragraph 0094; meeting limitations of claim 13, 14, 24).
In some embodiments, a Test Device can comprise a body housing the lateral flow membrane, wherein the body provides one or a plurality of windows through which the lateral flow membrane is visible. In various embodiments described herein, a Test Device comprises a lateral flow membrane that comprises a wicking substrate and an absorbent substrate upstream or downstream of the test zones disposed on said lateral flow membrane. In some embodiments, a substrate for collecting a small volume of sample for archiving is provided in a SCD or Test Device. In one embodiment, the substrate providing such archiving means is a filter, membrane or paper that collects a small volume of sample and said substrate is subsequently removed from the device (see paragraph 0057). The device further comprises a complex comprises a capture moiety and a detectable label, a Test Device provides the necessary means to addressably capture one or more complexes so formed and a Reader which provides a means to detect one or more signals from addressably captured complexes (see paragraph 0063). 
Egan et al. disclose that in various embodiments, an upper sealed chamber comprising extraction buffer and/or reagents, a sample collection implement (swab), a sample collection implement holder 10 and a plurality of reagents, wherein the reagents comprise a plurality of specific binding pairs, where each pair comprises a label 51 conjugated to first specific binding agent 52, 53 ("detection probe" or "label probe") and a capture moiety 56, 57 conjugated to a second specific binding agent 60 ("capture probe") where the first and second specific binding agents specifically bind a target antigen to form a complex. The capture moiety can be "captured" to a partner capture moiety 58, 59 immobilized on a substrate binds to the capture moiety-specific binding agent conjugate (see paragraph 0064). In another embodiment, the capture moiety is an oligonucleotide, avidin, streptavidin, pyranosyl RNA (pRNA), aptamer, or a combination thereof. In various embodiments, the label is a metal, a fluorophore, a chromophore or a combination thereof (see paragraph 0066).  Additional labels that can be utilized in the practice of the invention include, chromophores, electrochemical moieties, enzymes, radioactive moieties, phosphorescent groups, fluorescent moieties, chemiluminescent moieties, or quantum dots, or more particularly, radiolabels, fluorophore-labels, quantum dot-labels, chromophore-labels (see paragraph 0166; entire paragraph meets limitations of claim 15 and 25).
In various embodiments, an upper sealed chamber comprising extraction buffer and/or reagents, a sample collection implement, a sample collection implement holder 10 and a plurality of reagents, wherein the reagents comprise a plurality of specific binding pairs, where each pair comprises a label 51 conjugated to first specific binding agent 52, 53 ("detection probe" or "label probe") and a capture moiety 56, 57 conjugated to a second specific binding agent 60 ("capture probe") where the first and second specific binding agents specifically bind a target antigen to form a complex. The capture moiety can be "captured" to a partner capture moiety 58, 59 immobilized on a substrate binds to the capture moiety-specific binding agent conjugate. In various embodiments, the specific binding agents are antibodies, thus a specific binding pair comprises an antibody-label conjugate ("label probe" or "detection probe") or antibody-capture moiety ("capture probe"). In such embodiments, a "partner capture moiety" is comprised on a test membrane disposed in a Test Device, which partner binds a specific capture probe, e.g., pRNA partner specifically binding a pRNA (i.e., capture moiety) contained on a capture probe (i.e., antibody specific for a target antigen) (see paragraph 0064; meets claim 13 and 24).
The following paragraphs, in conjunction with those listed above, are depicted to further demonstrate the anticipation of claims 1, 18 and 28. In general, a sample is processed using an SCD of the invention which prepares a sample for application to a TD and reading a result via a Reader, as illustrated in FIG. 7. For example, in some embodiments, a sample is obtained or added to a SCD FIG. 7(A) and one or more analytes are contacted with reagents present in the SCD (e.g., detection and capture probes, and/or extraction reagents). The sample is then processed through the SCD to the TD as illustrated in FIG. 7(B) and read on an optical reader (meeting the limitations of claims 16, 26, 32) FIG. 7(C). For example, the sampling implement can be used to swab a cell, tissue or liquid sample from a subject FIG. 7(A) where an extraction buffer (supra) is released. The SCD is then placed into a TD as illustrated in FIG. 7(B) and a bulb on the SCD is squeezed to transfer fluid from the SCD to the TD. Alternatively a buffer present in the TD (e.g., wash or running buffer with or without additional reagents, dyes, labels) is released once the snap button FIG. 2 on the TD is pressed. Subsequently or a substantial time thereafter the TD is inserted into an optical reader to detect presence of a detectable signal at one or more defined lines on the TD. However, if necessary (e.g., operator has multiple TDs to process) the TD is configured to provide accurate reads from several hours or to a few days after running the sample (see paragraph 0210).
Egan et al. disclose that used herein in the context of the Test Device (e.g., FIG. 1, 19; FIG. 2) the terms "axial flow membrane", "lateral flow membrane", "test membrane", "test strip" or "matrix" are used interchangeably which employs capillary action to move or transport the test fluids or employs the movement of fluid separate from capillary action as where fluid is pumped by the accumulation of gas pressure, hydraulic pressure (direct pumping using a piston or rotary, bellows or other type pump on the assay fluids, electrostatic movement due to an electric field, gravity, etc.) (see paragraph 0093). Another aspect of the invention is directed to a TD (FIG. 2) comprising a plastic housing with a port to which the SCD is easily affixed, a window for the reader to scan the rest result, and a button that the operator depresses after removing the SCD. In one embodiment a TD comprises: (I) A lateral flow test strip with a wicking membrane to adsorb the extracted specimen/reagent mixture; (2) A nitrocellulose strip with multiple lines. Each test line on the nitrocellulose test strip is striped with a unique pRNA (e.g., FIG. 5A: 56, 57, 58, 59), which captures its homologous binding pair with the specific capture agent (e.g., antibody) 60 attached (see paragraph 0094). The signal obtained by the reader is processed using data processing software employing data reduction and curve fitting algorithms, optionally in combination with a trained neural network, to give either a positive or negative result for each test line, or a quantitative determination of the concentration of each analyte in the sample, which is correlated with a result indicative of a risk or presence of a disease or disorder. This result can optionally be input into a decision support system, and processed to provide an enhanced assessment of the risk of a medical condition as output. In one embodiment, the entire procedure may be automated and/or computer-controlled (see paragraph 0095; meeting limitations of claim 13-14 and 24).
Egan et al. notes that since the devices of the present invention may incorporate one or more control zones, the labeled control reagent and their corresponding control zones are preferably developed such that each control zone will become visible with a desired intensity for all control zones after fluid sample is contacted with the device, regardless of the presence or absence of one or more analytes of interest (see paragraph 0107). In one embodiment, a single labeled control reagent will be captured by each of the control zones on the test strip. Frequently, such a labeled control reagent will be deposited onto or in the label zone in an amount exceeding the capacity of the total binding capacity of the combined control zones if multiple control zones are present. Accordingly, the amount of capture reagent specific for the control label can be deposited in an amount that allows for the generation of desired signal intensity in the one or more control zones, and allows each of the control zones to restrain a desired amount of labeled control-reagent. At the completion of an assay, each of the control zones preferably provide a desired and/or pre-designed signal (in intensity and form). Examples of contemplated pre-designed signals include signals of equal intensities in each control zone, or following a desired pattern of increasing, decreasing or other signal intensity in the control zones (see paragraph 0108). In another embodiment, each control zone will be specific for a unique control reagent. In this embodiment, the label zone may include multiple and different labeled control reagents, equaling the number of control zones in the assay, or a related variation. Wherein each of the labeled control reagents may become restrained in one or more pre-determined and specific control zone(s). These labeled control reagents can provide the same detectable signal (e.g., be of the same color) or provide distinguishable detectable signals (e.g., have different colored labels or other detection systems) upon accumulation in the control zone(s) (see paragraph 0109). In another embodiment, the detectable moiety which forms the label component of the labeled control reagent is the same detectable moiety as that which is utilized as the label component of the analyte of interest labeled test reagent. In a frequent embodiment, the label component of the labeled control reagent is different from the label component of the labeled test reagent, so that results of the assay are easily determined. In another frequent embodiment, the control label and the test label include colored beads, e.g., colored latex. Also frequently, the control and test latex beads comprise different colors (see paragraph 0112). 
Finally, since the Office does not have the facilities for examining and comparing applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
	Conclusion
9.	No claim is allowed.

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alderete US 2003/0073147 A1.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921. The examiner can normally be reached Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        November 1, 2022

/BRIAN GANGLE/Primary Examiner, Art Unit 1645